Title: To Thomas Jefferson from Ebenezer Gearey, Jr., 9 May 1786
From: Gearey, Ebenezer, Jr.
To: Jefferson, Thomas



Sir
Brest Prison 9th June 1786

Suffer Me to Inform you that Mr. Chipindall, one of the English Creaditors to me which I Mentioned in my Letter of the 24th May, Returned to Brest from Paris and came to The Prison to See me and Made a Proposition of my Returning with him to England, Which I Refused, But Proposed if I Could have my Liberty Amediately at that time I would very [che]erfully Return to dunkirk and thier I would Treat with My Creaditors and would give them Such Property as I was Possessd of In America at its Value for thier whole demand or give him Bonds on Such People as I had Shiped Goods for, to the Amount of their demand, or if they would give me any Reasonable time I Was very Willing to Go Back to London and I hertaly wished I Could Return. Mr. Chipindall Agreed that he would Petission the Comidant for me to have My Liberty and Return with him as the Comidant had orders to Liberate me if I Could Agree with Mr. Chipindall. But Sir I understand that By their Reporting so Many things about me when he first Came to Brest, And thier Being Since Proved a falshood, that he did not find himself so well Received, and was in Some fears that he Should [be] Suspected a Spy or Some other desining Tool, and fear I Believe drove him away, I Understand to London. I am Confined for Changing My Name. I am not Assessed for Bills or any kind of debts But am detained I dont no for what. I am very distrest in this Situation. My Business Must Suffer very much. I Pray you will Be so Good as to lay this Matter before the Minister and Procure Me My Liberty. I am in a Very Indifirant State of helth and Most hertaly Beg you will help me to My Liberty soon as Possible. I am Sir Your most Obdt. Humbl. Serv.,

E. Gearey Junr.



P.S. Beg you will Excuse my Very Bad Writing I had not Two Moments to Write.

E G

NB Sir if you are at any Expence in My Business you will Be so obligeing as to draw on Me at New York where your Bill will Be duly honoured. I am

E. Gearey Jun
